DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  No Information Disclosure Statement(s) (IDS) has been filed with this application or since 24 September 2021, the date of the Applicant’s most recent response.
 
Status of Claims
Applicant’s arguments have been fully considered.  Claims 1, 3, 11 and 13 have been amended.  Claims 8-10 and 18-20 are cancelled.  Claim 4 is previously cancelled.  Claims 1-7 and 11-17 are presented for examination, of which Claims 1 and 11 are the only independent claims.  Action on the merits follow:

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
4.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
5.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



8.	The limitations and details of claims 1-18 of copending Application No. 14/750,823 are substantially similar to the limitations and details of claims 1-7 and 11-17 of the instant application.  Furthermore, the omission of an element with a corresponding loss of function is an obvious expedient. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPQ 375.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 11-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Analysis:
Step 1: Claims 1-7 and 11-17 are  all  directed  to  a  statutory  category  (e.g.,  a  process,  machine,  manufacture,  or composition of matter).  Claims 1 is directed to a process and Claim 11, being substantially similar to Claim 1, is directed to a product of the process in the form of computer code.  The answer is YES.

Step 2A:  Claims 1-7 recite a system and a method directed to the abstract idea of “transferring value from one account to another account”, (Spec ¶¶ [0004], [0006] and [0027]).  Thus, account management, a particular form of organizing of a human activity, is a commercial or legal interaction in the form of marketing, sales activities or business relations.  

Step 2A.1:  In the instant application, relevant to the identification of the abstract idea, Claim 1, as representative, recites, “accessing a swap service to facilitate transferring value from a funding account to a receiving account”, “obtaining funding account information”, “generating a total transaction amount indicator field”, “generating a complete transfer button”, “receiving a total transaction amount indicator field”, “sending the funding account information and the receiving account information”, “receiving a transfer status message that indicates whether the transfer was successful or unsuccessful” and “generating a display for transfer status”.  The steps represent a series of actions which contribute to “transferring value from a funding account to a receiving account” which is a fundamental economic activity and which falls under the grouping of commercial or legal interaction in the form of marketing, sales activities or business relations.  Therefore the claims recite an abstract idea.  The answer is YES.

Step 2A.2:  This judicial exception is not integrated into a practical application.  The additional elements recited include a “server computing device” for storing data and a “transaction processor” for executing instructions.
The server computing device is recited at a high level of generality (i.e. stores funding account information). The transaction processor is also recited at a high level of generality (as a general purpose processor that performs generic computer functions of sending and receiving data and performing calculations on data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
None of the additional elements integrate the abstract idea into a practical application because the claimed features of these additional elements are merely applying the abstract idea to being carried out on a general purpose computing system.  Therefore, the claim is directed to an abstract idea. The answer is NO.

Step 2B:  The claim does not include additional elements that amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
The “server computing device” and “transaction processor” are recited at a high level of generality and are recited as performing generic computer functions 
The generic computer based limitations of “accessing a swap service to facilitate transferring value from a funding account to a receiving account”, “obtaining funding account information”, “generating a total transaction amount indicator field”, “generating a complete transfer button”, “receiving a total transaction amount indicator field”, “sending the funding account information and the receiving account information”, “receiving a transfer status message that indicates whether the transfer was successful or unsuccessful” and “generating a display for transfer status” are recited at a high level of generality and do not improve the computer based technology, rather are interpreted as applying an abstract idea on a general purpose computer and are interpreted as functions of a processor and memory element.
Therefore the additional limitations in the claims do not improve the functioning of the computer itself, or improve any other technology or technical field.  Use of a generic computer does not transform an abstract idea into a patent-eligible invention.  Thus, the claim does not amount to significantly more than the abstract idea itself.  The answer is NO.

The dependent claims do not add limitations that meaningfully limit the abstract idea. The dependent claims do not impart patent eligibility to the abstract idea of the independent claims.  The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two part Mayo test.  Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea.  Therefore none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea.
The analysis above applies to all statutory categories of invention.  As such, the presentment of claims 1 and 11 otherwise styled as a machine or manufacture, for example, are subject to the same analysis.  Furthermore, the dependent claims 2-7 and 12-17 do not resolve the issues raised in the independent claims.  Claims 2-7 and 12-17 are directed toward additional steps which further narrow the independent claim steps.  Accordingly, claims 2-7 and 12-17 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis above, applied to Claims 1 and 11.                      

Response to Arguments

12.	As a preliminary matter, the Applicant asserts that “an interview with the Examiner on 01/13/2021 and discussed amendments for overcoming the §101 and §103 rejection. An agreement was reached on an amendment that would overcome the 
In response, the Examiner points to the Interview Summary dated 21 January 2021, contains no such “agreement” reached.

13.	Rejections under Provisional Double Patenting:
	With respect to the rejections at issue, Applicant asserts that “1-9 and 11-20 have been provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-18 of co-pending Application No. 14/750,823. The Applicant respectfully disagrees with the rejection and the reasoning thereof, nevertheless, will file a terminal disclaimer when the claims are otherwise deemed allowable, if still necessary and appropriate at that time”, (see Remarks, Page 8 ¶ 2).
	The Examiner reviewed the amended claims for both the instant application and those of Application No. 14,750,823.  The Examiner has determined that the amended features do not make these claim sets patentably distinct from each other.  The Applicant makes no other assertions or arguments with regard to the rejection under Provisional Double Patenting and therefore, the Applicant’s arguments are not persuasive and the subject rejections are maintained.

14.	Rejections under 35 U.S.C. 101:
	Applicant's arguments filed 31 March 2020, with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive.

	With respect to the rejections at issue, Applicant asserts that “as amended, it is clear that claim 1 does not recite subject matter that falls within any of the abstract idea groupings above. For instance, the claimed solution does not recite any mathematical relationships, formulas, or calculations. Further, the claimed solution does not recite a metal process because the steps are not practically performed in the human mind.
Finally, the claimed solution does not recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people ( e.g., generating virtual fee selection buttons for display within a swap service on a consumer device)”, (see Remarks, Page 11 ¶ 3).  
The Examiner respectfully disagrees and points to the 101 rejection above for further explanation.  The Examiner notes that consistent with the Applicant’s amendments, the 101 rejection above has been modified to include the newly added claim language.  The thrust of the original rejection remains the same because the amended features do not add any meaningful details to modify the main concept for each of the limitations in claim 1.  
The abstract idea is recited above in Step 2A: as “transferring value from one account to another account”, which is articulated in the Applicant’s own disclosure (Spec ¶¶ [0004], [0006] and [0027]).  Applicant’s added claim limitations directed to the “swap service” displayed on the consumer device does not alleviate the fact that the transfer funds from one account to another is, in and of itself, an abstract idea.   
Accordingly, the Applicant’s arguments regarding the newly added claim language are not persuasive.

Further, the Applicant asserts that “because the claimed solution is not directed to any of the abstract idea groupings, the analysis should cease at prong 1 of revised step 2A. Nevertheless, the Applicant respectfully submits that the claimed solution 1s also integrated into a practical application”, (see Remarks, Page 11 ¶ 4 through Page 12, ¶ 1) and “The claimed solution is directed to an online digital gift card management system that allows management of a digital gift card without first creating a user account, automatically retrieves and populates fields within a swap service for display on the consumer device, and generates virtual fee selection buttons for a user to proportion a fee amount between multiple users”, (see Remarks, Page 12, ¶ 3).
The Examiner respectfully disagrees because the concept of online gift card management is and abstract idea, regardless of the requirement for a customer to create a user account or not.  
The Applicant further asserts that “Without the claimed solution, an owner of a gift card would need to first sign up for an account, would need call a service provider to inquire balance information, and would have to accept to pay a certain fee for a particular use of the gift card”, (see Remarks, Page 12, ¶ 4).
The Examiner respectfully disagrees because there are online sites which offer these details on a wide variety of gift cards without the need to establish a user account, nor call the service provider, nor pay any sort of fee for the information available online.  The Examiner refers to the following website as one example for such a service, a copy of which is attached with this office action:  https://web.archive.org/web/20130629200356/https://www.giftcardgranny.com/gift-card-balance-check/

The Applicant makes no other assertions or arguments with regard to the rejection under 35 U.S.C. 101 and therefore, the subject claims are directed to non-statutory subject matter, Applicant’s arguments are not persuasive and the subject rejections are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liberty (US 20160055583 A1) discloses a mobile global exchange platform includes a processor, a hardware receiver that receives an indication that a sum is to be transferred between transaction systems, a determining component that determines a country of origin for the transaction systems, a data accessing component that accesses data structures that indicate financial regulatory schemes under which the transaction systems operate, an analyzing engine that analyzes the current regulatory schemes to determine how to transfer sums between the first and second transaction systems in accordance with each system's respective financial regulatory scheme, and a value transferring component configured to electronically transfer the sum, in compliance with the regulatory schemes of the transaction systems, so that the sum is transferred from one transaction system to another transaction system according to each system's respective current regulatory schemes.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474. The examiner can normally be reached Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/PAUL R KLOBERG/Examiner, Art Unit 3698

/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691